DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 – 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.
Applicant’s election without traverse of Species A in the reply filed on 4/13/2022 is acknowledged.
Claim 3 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 3 includes the limitation wherein the capillary structure is formed with a vapor space corresponding to the vapor outlet, however that limitation is drawn to the non-elected Species B (two phase fluid heat exchange unit, comprising a fluid separation unit with a vapor space corresponding to the vapor outlet, fig. 4 element 136; see pg 10 lines 19 – 22). 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation a first connector connected with the first cover body, and the claim also recites or integrally formed with the first cover body which is the narrower statement of the range/limitation. In the present instance, claim 9 recites the broad recitation a second connector connected with the first cover body, and the claim also recites or integrally formed with the first cover body which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 is further rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2018/0209745).
Re: Claim 1, Tsai discloses a vapor-phase/liquid-phase fluid heat exchange unit (1, fig. 2, para 20) comprising: a first cover body (right side of evaporator 11) having a first side (outside), a second side (inside), a vapor outlet (111, fig. 2) and a liquid inlet (112, fig. 2), the vapor outlet and the liquid inlet being separated from each other (fig. 2, inlet 112 and outlet 111 are not touching) in communication with the first and second sides (both inlet 111 and outlet 112 pass through and thus are in communication with both sides); a second cover body (top, bottom, and left side of evaporator 11) having a third side (outside) and a fourth side (inside), the first and second cover bodies being correspondingly mated with each other (fig. 2, bodies are unified) to together define a heat exchange space (interior of evaporator 11) in which a working fluid is filled (working fluid 2, fig. 2, see para 27); and a fluid separation unit (wick 114, fig. 2) disposed in the heat exchange space (interior of evaporator 11, fig. 2) to partition the heat exchange space into an evaporation section (wick 114 and vapor passage 1141, fig. 2) corresponding to the vapor outlet (111, fig. 2) and a backflow section (receiving space 113, fig. 2, see para 21) corresponding to the liquid inlet (fig. 2, liquid inlet is adjacent to backflow section).
Re: Claim 2, Tsai discloses the fluid separation unit is a capillary structure (para 30, wick structure produces capillary force).
Re: Claim 8, Tsai discloses a first connector (area of first cover body surrounding the vapor outlet 111) connected with the first cover body or integrally formed with the first cover body (connector is integral to the first cover body), the first connector having a first outlet (right side of vapor outgoing chamber, see annotated fig. 2 below), a first inlet (left side of vapor outgoing chamber, see annotated fig. 2 below) and a vapor outgoing chamber (see annotated fig. 2 below), the first outlet and the first inlet being respectively in communication with the vapor outgoing chamber (annotated fig. 2 below, they are adjacent), the first inlet being correspondingly in communication with the vapor outlet (annotated fig. 2 below, they are adjacent).
 
    PNG
    media_image1.png
    730
    682
    media_image1.png
    Greyscale

Re: Claim 9, Tsai discloses comprising a second connector (area of first cover body surrounding the liquid outlet 112) connected with the first cover body or integrally formed with the first cover body (connector is integral to the first cover body), the second connector having a second outlet (left side of backflow chamber, annotated fig. 2), a second inlet (right side of backflow chamber, annotated fig. 2) and a backflow chamber (annotated fig. 2), the second outlet and the second inlet being respectively in communication with the backflow chamber (annotated fig. 2, they are adjacent), the second outlet being correspondingly in communication with the liquid inlet (annotated fig. 2, they are adjacent).

Re: Claim 10, Tsai discloses the vapor-phase/liquid-phase fluid heat exchange unit (1, fig. 4) is further connected with a heat dissipation device (condensing unit 13 and enclosed portion of pipe 12, fig. 4), the heat dissipation device having a heat dissipation device outlet (fig. 4, where fins end and a heat dissipation device inlet (fig. 4, where fins begin), the vapor outlet being in communication with the heat dissipation device inlet via a first tube body (vapor portion of pipe 12, fig. 2), the liquid inlet being in communication with the heat dissipation device outlet via a second tube body (liquid portion of pipe 12, fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            

/ERIC S RUPPERT/            Primary Examiner, Art Unit 3763